Citation Nr: 0713273	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the left and right feet.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to residuals of frostbite 
to the left and right feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record fails to 
establish that the veteran has chronic residuals of frostbite 
of the right and left feet causally related to the veteran's 
active service

2.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed bilateral hip 
disability.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the right and left feet were 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  A bilateral hip disability was not incurred in, or 
aggravated by, active service and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2003 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant sent prior to 
its initial adjudication.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The aforementioned VCAA notice letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertains" to his claims.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The Board observes that the October 2003 and April 2004 
letters did not provide the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and a VA examination report.  The Board observes that a 
complete copy of the veteran's service medical records may be 
unavailable.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Legal Analysis

The veteran asserts that service connection is warranted for 
residuals of frostbite to the left and right feet.  The 
record reflects that the veteran has been variously diagnosed 
with bilateral residual hypersensitivity to cold, bilateral 
peripheral neuritis, peripheral neuropathy, and 
onychomycosis, as residuals of frostbite of the feet in 
service.  However, such diagnoses were based on a history 
subjectively reported by the veteran, and not substantiated 
by objective evidence of record.  According to the veteran, 
his feet were frostbitten in 1943, when he was exposed to 
extreme cold weather for two days while participating in the 
building of Skyline Drive in Virginia.  He indicated that he 
had pain, swelling, numbness, discoloration, and blisters of 
the feet at that time and that he was given aspirin but no 
other specific treatment.  However, the veteran's January 
1946 separation examination report does not reflect that he 
had a bilateral foot disability.  Indeed, the examiner 
reported that the veteran's feet were normal.

The Board observes that 38 U.S.C.A. § 1154(a) requires that 
due consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medial and lay evidence.  
However, there is no evidence of record that the veteran, 
whose military occupational specialty was that of a supply 
sergeant, was ever assigned to work in Virginia and/ or was 
exposed to extreme cold temperatures in 1943 while building 
Skyline Drive in Virginia.  Although his Report of Separation 
reflects that the veteran served in Normandy, Northern 
France, and Ryukyus, the record is devoid of evidence showing 
that he was ever stationed in Virginia.  Additionally, the 
Board observes that although the veteran was a combat veteran 
(as evidenced by his Purple Heart medal), the veteran does 
not contend, and the record does not demonstrate, that he was 
engaged in combat with the enemy at the time he reported that 
he was exposed to the extreme cold temperatures during his 
service in Virginia.  

In conclusion, although the veteran asserts that he has 
current bilateral residuals of frostbite to the right and 
left feet disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has residuals of frostbite to the 
left and right feet that are related to his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of frostbite of 
the right and left feet.

2.  Hips

The veteran also asserts that service connection is warranted 
for a bilateral hip disability, to include as secondary to 
residuals of frostbite to the right and left feet.  However, 
there is no evidence of record that the veteran has 
complained of, or sought treatment for, a current bilateral 
hip disability.  Therefore, as the evidence of record does 
not demonstrate that the veteran has a current bilateral hip 
disability, the Board concludes that an award of service 
connection is not justified on a direct or secondary basis.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability and in the absence of proof of 
a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
bilateral hip disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current bilateral hip disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
disability, to include as secondary to residuals of frostbite 
to the right and left feet.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of frostbite 
to the left and right feet is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to residuals of frostbite 
to the left and right feet, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


